Citation Nr: 1519248	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral lower extremity.

2.  Entitlement to an increased rating for status post lumbar microdiscectomy with scar, rated as 40 percent disabling prior to January 1, 2013, and as 20 percent disabling as of that date, to include the propriety of the reduction to 20 percent effective January 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the claims for service connection for radiculopathy of the right and left lower extremities and reduced the rating assigned for status post lumbar microdiscectomy with scar to 20 percent, effective January 1, 2013.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript is of record.  Following her hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that in a January 2015 VA Form, the Veteran indicated that she was now living in Virginia.

The issue of entitlement to service connection for radiculopathy of the bilateral lower extremity, and the claim for increased rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO assigned a 40 percent rating for the Veteran's lumbar spine degenerative disc disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective August 25, 2009. 

2.  Following an August 2010 VA examination, the RO recharacterized the lumbar spine disability as status post lumbar microdiscectomy with scar and proposed to reduce the rating from 40 percent to 20 percent; the Veteran was notified by a letter dated May 10, 2001, of the proposed reduction and the reason for the proposed reduction, and that she had a right to a hearing and 60 days within which to submit evidence. 

3.  The RO's reduction of the evaluation of status post lumbar microdiscectomy with scar went into effect on January 1, 2013. 

4.  The Veteran's status post lumbar microdiscectomy with scar has exhibited improvement in range of motion, but not in the Veteran's ability to function under ordinary conditions of life and work.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for status post lumbar microdiscectomy with scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of the reduction for status post lumbar microdiscectomy with scar

In a May 2011 rating decision, the RO recharacterized the Veteran's lumbar spine disability as status post lumbar microdiscectomy with scar and proposed to reduce the rating from 40 percent to 20 percent on the basis that the medical evidence did not support a 40 percent rating.  The 20 percent reduction was subsequently implemented effective January 1, 2013.  See October 2012 rating decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2014).

In the present case, a May 2011 rating decision proposed the reduction of the schedular rating for the Veteran's status post lumbar microdiscectomy with scar from 40 percent to 20 percent on the basis that the medical evidence did not support a 20 percent rating.  The Veteran was notified of the proposed action in a May 10, 2011, letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective January 1, 2013.  The RO then notified the Veteran of the action taken and her appellate rights in a November 16, 2012, letter.  Therefore, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2014).

The Board must now consider whether the reduction in rating was otherwise proper.  Here, the 40 percent rating had been in effect from August 25, 2009, and reduced effective January 1, 2013, and therefore it had been in effect for less than 5 years.  Smith v. Brown, 5 Vet. App. 335, 339 (1993) (measuring duration of veteran's rating from effective date of award to effective date of reduction); Lehman v. Derwinski, 1 Vet. App. 339, 341-41 (1991).  Pursuant to section 3.344(c) of VA regulations, the provisions of section 3.344(a) do not apply in this case because the 40 percent rating had been in effect for less than 5 years.  38 C.F.R. § 3.344(c).  

Nevertheless, in cases where a veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992).  A reduction is void ab initio when the Board affirms a reduction of a veteran's disability rating without observing the applicable VA regulations.  Kitchens v. Brown, 7 Vet.App. 320, 325 (1995).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating" for a rating that has been in effect for less than five years.  38 C.F.R. § 3.344(c) (2014).  When reducing a disability rating based on the severity of a Veteran's condition, the burden falls on VA to show "material improvement" in the Veteran's condition from the time of the previous rating examination that assigned the Veteran's rating.  Ternus v. Brown, 6 Vet.App. 370, 376 (1994).  Section 4.10 provides: "The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  38 C.F.R. § 4.10 (2014).  Section 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2 (2014).  "Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet.App. 413, 421 (1993).

In this case, the Veteran's service-connected status post lumbar microdiscectomy with scar is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is part of the General Rating Formula for Diseases and Injuries of the Spine, which, in pertinent part, provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The Board notes at this juncture that there is also a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under these criteria, a 20 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 40 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).  

The 40 percent rating for the service-connected status post lumbar microdiscectomy with scar was assigned following a November 2009 VA examination.  During that examination, the Veteran exhibited flexion of the lumbar spine to 30 degrees, extension to 10 degrees, bilateral rotation to 15 degrees, and bilateral lateral flexion to 15 degrees, with pain at 15 degrees of flexion and at seven degrees of extension, bilateral lateral flexion, and bilateral rotation.  There was objective evidence of pain with motion and after repetitive motion testing, as well as objective evidence of fatigue and weakness after repetitive motion testing, with weakness having the most functional impact.  The Veteran reported that she was unable to walk and that she had stiffness, spasms, decreased motion, paresthesia and numbness.  She also reported functional impairment in cleaning her home (vacuuming, sweeping and mopping) and caring for her children.  In the February 2010 rating decision that assigned the 40 percent rating, the RO specifically noted that since there was a likelihood for improvement, the assigned evaluation was not considered permanent and would be subject to a future review examination.  

Since the assignment of the 40 percent evaluation for status post lumbar microdiscectomy with scar, VA treatment records show that the Veteran has been diagnosed with left sacroiliac joint dysfunction and that she has undergone lumbar epidural steroid injections.  These records do not contain range of motion testing results or discussion of functional impairment associated with the service-connected status post lumbar microdiscectomy with scar.

The evidence of record associated with the claims folder since the assignment of the 40 percent rating also includes a VA examination conducted in August 2010.  The Veteran reported limitations in walking because of her spine condition (and described taking 15 minutes to walk 200 yards); that she had experienced falls due to the spine condition; and that she had stiffness, spasms, decreased motion, paresthesia and numbness.  She reported functional impairment in the form of being unable to get out of the bed or to perform household chores or exercise.  The Veteran indicated she had received cortisone injections and epidurals for pain.  Physical examination at the time of the August 2010 VA examination revealed no evidence of muscle spasm, tenderness, guarding of movement, weakness, and abnormal muscle tone or musculature.  Range of motion testing of the thoracolumbar spine revealed 60 degrees of flexion, and 30 degrees of extension, bilateral lateral flexion, and bilateral rotation, with pain at 60 degrees of flexion and 30 degrees of extension.  Repetitive motion was possible without loss of any additional degree of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The evidence of record associated with the claims folder since the assignment of the 40 percent rating also includes an April 2012 private treatment record that indicates the Veteran reported mid and low back pain moderately interfered with her activities of daily living, which included taking care of her children, housekeeping, and working as a door greeter at Sam's Club.  The Veteran also reported that she was unable to stand for more than 30 minutes, unable to sit for more than 60 minutes, and that her disability affected her work.  

After comparing the medical evidence that formed the basis for assignment of the 40 percent rating with the medical evidence that has been obtained since the rating was established, the Board has determined that, although the Veteran's status post lumbar microdiscectomy with scar has exhibited improvement in range of motion, it has not exhibited improvement in her ability to function under ordinary conditions of life and work.  Brown, 5 Vet.App. at 421.  This is so because the Veteran reported difficulty caused by her lumbar spine disability in performing certain activities of daily living, to include caring for her children and doing household chores, during both the November 2009 and August 2010 VA examinations.  In addition, private treatment records document that she has had problems with the disability affecting her work.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction in rating was not proper.


ORDER

Restoration of a 40 percent rating for service-connected status post lumbar microdiscectomy with scar is granted.  


REMAND

The Veteran's status post lumbar microdiscectomy with scar was last examined over two years ago.  A more contemporaneous examination is needed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  This is also important given that the Veteran has consistently reported radiating pain to her bilateral lower extremity, but no electromyography (EMG) has been conducted on previous VA examinations.  

The Veteran should also be asked to provide authorization for the release of any private treatment she has received since April 2013, which is the date the most recent records from Integrative Pain Center of Alaska are dated.  This is especially important given that it appears the Veteran no longer resides in Alaska and is now residing in Virginia.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for the release of any private treatment she has received since April 2013, which is the date the most recent records from Integrative Pain Center of Alaska are dated.  This is especially important given that it appears the Veteran no longer resides in Alaska and is now residing in Virginia.  

2.  Schedule the Veteran for a VA examination to assess the current severity of her status post lumbar microdiscectomy with scar.  The examiner must review the claims file and all relevant electronic medical records.  EMG of the Veteran's bilateral lower extremity must be obtained.  

The examiner is to identify all residuals attributable to the Veteran's service-connected status post lumbar microdiscectomy with scar. 

The examiner is to report the range of motion measurements for the lumbar spine segment, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected status post lumbar microdiscectomy with scar and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


